                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       IN RE:                                            Case No. 19-cv-01385-LB
                                  12       1563 28TH AVENUE
Northern District of California
 United States District Court




                                           SAN FRANCISCO, CA 94112.                          ORDER GRANTING INTERPLEADER
                                  13                                                         PLAINTIFF’S MOTION FOR FEES
                                                                                             AND COSTS
                                  14
                                                                                             Re: ECF No. 58, 93
                                  15

                                  16

                                  17         Interpleader plaintiff Peak Foreclosure moved for an award of $9,371.33 in fees and costs

                                  18   associated with this interpleader action.1 The court has reviewed the filings in this case (including

                                  19   the supplemental declaration of Peak Foreclosure’s counsel Reilly D. Wilkinson2), finds that Peak

                                  20   Foreclosure’s request is reasonable, and awards it $9,371.33 in fees and costs. Cf. Sun Life Assur.

                                  21   Co. of Can. v. Estate of Chan, No. C-03-2205 SC, 2003 WL 22227881, at *3 (N.D. Cal. Sept. 22,

                                  22   2013) (finding that $8,000 was a fair award for fees and costs in connection with maintaining an

                                  23   interpleader action and filing a motion for discharge and awarding additional fees and costs for

                                  24   additional proceedings that arose in that case).3

                                  25

                                  26
                                       1
                                           Peak Foreclosure Mot. – ECF No. 58 at 2.
                                       2
                                           Wilkinson Suppl. Decl. – ECF No. 93.
                                  27   3
                                        In his supplemental declaration, Mr. Wilkinson states that Peak Foreclosure has expended fees and
                                  28   costs of $11,525.38. Id. at 3. Peak Foreclosure’s motion for fees and costs requested only $9,371.33,

                                       ORDER – No. 19-cv-01385-LB
                                   1         To the extent that Peak Foreclosure has not yet deposited the interpleader funds of

                                   2   $273,331.73 with the court, the court directs it to do so (less $9,371.33, which it may retain to

                                   3   cover its fees and costs). The court directs Peak Foreclosure to file a notice on the docket when it

                                   4   has done so. Pursuant to the court’s earlier order,4 within fourteen days of when Peak Foreclosure

                                   5   deposits the interpleader funds with the court, the clerk of the court is directed to disburse

                                   6   $34,187.63 to the United States on its claim filed May 23, 2019,5 after which the United States

                                   7   will be excused from further participation and dismissed from this matter.

                                   8

                                   9         IT IS SO ORDERED.

                                  10         Dated: October 25, 2019

                                  11                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  12                                                     United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   however. Peak Foreclosure Mot. – ECF No. 58 at 2. The claimants to the interpleader funds have not
                                       had the opportunity to respond to a request for $11,525.38. In any event, the court gave Peak
                                  25   Foreclosure an opportunity to submit an additional declaration to address a deficiency in its original
                                       request for fees and costs, not to give it an opportunity to revise its request upward. The court thus
                                  26   finds that $9,371.33, not $11,525.38, is an appropriate award. Cf. Fong v. Beehler, No. C-13-
                                       03021(EDL), 2013 WL 5913612, at *3 (N.D. Cal. Oct. 31, 2013).
                                  27   4
                                           Order – ECF No. 47.
                                  28   5
                                           United States Cl. – ECF No. 18.

                                       ORDER – No. 19-cv-01385-LB                         2
